
	
		I
		112th CONGRESS
		1st Session
		H. R. 50
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To reauthorize the African Elephant Conservation Act, the
		  Rhinoceros and Tiger Conservation Act of 1994, and the Asian Elephant
		  Conservation Act of 1997.
	
	
		1.Short titleThis Act may be cited as the
			 Multinational Species Conservation
			 Funds Reauthorization Act of 2011.
		2. Reauthorization of
			 African Elephant Conservation ActSection 2306(a) of the African Elephant
			 Conservation Act (16 U.S.C. 4245(a)) is amended by striking 2007 through
			 2102 and inserting 2012 through 2016.
		3.
			 Reauthorization of Rhinoceros and Tiger Conservation Act of 1994Section 10(a) of the Rhinoceros and Tiger
			 Conservation Act of 1994 (16 U.S.C. 5306(a)) is amended by striking 2007
			 through 2012 and inserting 2012 through 2016.
		4. Reauthorization of
			 Asian Elephant Conservation Act of 1997Section 8(a) of the Asian Elephant
			 Conservation Act of 1997 (16 U.S.C. 4266(a)) is amended by striking 2007
			 through 2012 and inserting 2012 through 2016.
		
